Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 16, 2020

                                      No. 04-20-00445-CV

                                Jimmy and Cherly WILLIAMS,
                                          Appellant

                                                v.

       GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors,
                              Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-2054-CV
                      The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER

       In this accelerated appeal, opposing parties filed notices of appeal. Appellants’ briefs are
due on October 20, 2020.
       Before the due date, the parties filed a joint motion asking this court to adopt their
proposed briefing schedule and to increase the parties’ respective aggregate word counts to
37,500 words. See TEX. R. APP. P. 9.4(i)(2).
        The parties’ joint motion is GRANTED. The applicable aggregate word count will be
37,500 words—to accommodate an opening brief, a response brief, and a reply brief. See TEX.
R. APP. P. 9.4(i). The briefs must comply with all other length and content requirements
established by the applicable Rules. E.g., TEX. R. APP. P. 9.4(i), 38.1, 38.2, 38.3.
       The parties will submit their briefs according to the following schedule:

        Due Date               Documents
        December 2, 2020       Appellants’, Cross-Appellants’ opening briefs
        January 15, 2021       Appellees’, Cross-Appellees’ response briefs
        February 8, 2021       Appellants’, Cross-Appellants’ reply briefs
       Any additional request for an extension of time to file a brief is discouraged. See, e.g.,
TEX. R. APP. P. 10.5(b), 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court